                      Case 1:19-cv-09014-LLS Document 25 Filed 01/28/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                   ACL1 Investments Ltd.                       )
                             Plaintiff                         )
                                v.                             )      Case No.     19 Civ. 9014 (LLS)
             Bolivarian Republic of Venezuela                  )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All Plaintiffs (see addendum)                                                                                .


Date:          01/28/2020                                                               s/ Joshua S. Bolian
                                                                                         Attorney’s signature


                                                                                    Joshua S. Bolian (JB5974)
                                                                                     Printed name and bar number
                                                                         Robbins, Russell, Englert, Orseck, Untereiner &
                                                                        Sauber LLP, 2000 K Street, N.W., Washington, DC
                                                                                             20006

                                                                                               Address

                                                                                    jbolian@robbinsrussell.com
                                                                                            E-mail address

                                                                                          (202) 775-4500
                                                                                          Telephone number

                                                                                          (202) 775-4510
                                                                                             FAX number
         Case 1:19-cv-09014-LLS Document 25 Filed 01/28/20 Page 2 of 2



ADDENDUM – ALL PLAINTIFFS

ACL1 Investments Ltd.

ACL2 Investments Ltd.

Jorvik Multi-Strategy Master Fund, L.P.

LDO XVII Inc.

York Capital Management, L.P.

York Credit Opportunities Fund, L.P.

York Credit Opportunities Investments Master Fund, L.P.

York Multi-Strategy Master Fund, L.P.
